DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harvey Kauget on 25 July 2022.
The application has been amended as follows:
In the specification, page 1, paragraph 1, under the heading “CROSS REFERENCES TO RELATED APPLICATIONS“, will be replaced with the following paragraph:
---
This application is a divisional of co-pending Patent Application Serial No. 15/910,561 filed on March 2, 2018, entitled: Method and Apparatus for Plasma Dicing a Semi-conductor Wafer, now US Patent 10,741,447; which is a divisional of Patent Application Serial No. 15/287,412 filed October 6, 2016, entitled: Method and Apparatus for Plasma Dicing a Semi-conductor Wafer, now US Patent 9,911,654; which is a divisional of Patent Application Serial No. 14/721,443 filed May 26, 2015, entitled: Method and Apparatus for Plasma Dicing a Semi-conductor Wafer, now US Patent 9,496,177; which is a divisional of Patent Application Serial No. 13/787,032 filed March 6, 2013, entitled: Method and Apparatus for Plasma Dicing a Semi-conductor Wafer, now US Patent 9,070,760; which is a continuation-in part of Patent Application Serial No. 13/767,459 filed February 14, 2013, entitled: Method and Apparatus for Plasma Dicing a Semi-conductor Wafer, now US Patent 8,946,058; which is a continuation-in-part of Patent Application Serial No. 13/412,119 filed March 5, 2012, entitled: Method and Apparatus for Plasma Dicing a Semi-conductor Wafer, now US Patent 8,802,545 which claims priority to commonly owned U.S. Provisional Patent Application Serial No. 61/452,450 filed March 14, 2011, entitled: Apparatus for Plasma Dicing a Semi-conductor Wafer, this Provisional Patent Application incorporated by reference herein.
---


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822